                                                                      http://156.131.20.221/cacd/CrimIntakeCal.NSF/0f1cd0ee01e6a6b18825...
             Case 5:19-mj-00664-DUTY Document 9 Filed 12/11/19 Page 1 of 1 Page ID #:22

                                                                  |
                                                                  |
                                                                  |
                                                                  |
                                                                  |
                                                                  |
                                                                  |
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                  |
            UNITED STATES OF AMERICA,                             | Case Number: 5:19-MJ-00664
                                                    Plaintiff(s), |
                                     vs.                          |
            SONIA TABIZADA                                        |    FINAL COMMITMENT AND WARRANT OF
                                                 Defendant(s). |                       REMOVAL
                                                                  |
                                                                  |               District of Columbia
                                                                  |                  at Washington
                                                                  |                        (City)
                                                                  |



            To: United States Marshal for the Central District of California

            The above-named defendant is hereby remanded to your custody and you are hereby ORDERED to
            remove him/her forthwith, along with a certified copy of this Commitment, to the custodian of a place of
            confinement within the District of Origin, approved by the Attorney General of the United States, where
            the defendant shall be received and safely kept until discharged in due course of law.

            This defendant was arrested in this District after the filing of a(n):
                  Indictment
                  charging him or her with threat to obstruct religious exercise; transmitting bomb threat in
               Interstate Commerce
                  in violation of Title 18 U.S.C., Section(s) 247(a)(2); 844(e)



            The defendant has now:
                  duly waived arrival of process.
                  duly waived identity hearing before me on 12/11/19.
                   No bail has been set.
                   Permanent detention has been ordered.


            12/11/19                                               Kenly Kiya Kato
            -------------------                                    --------------------------------
            Date                                                   United States Magistrate Judge

         ===================================================================
                                                              RETURN
          Received this commitment and designated prisoner on ___________________________, and on
          ___________________________, committed him to ________________________________________ and
          left with the custodian at the same time a certified copy of the within temporary commitment.

                                                                 United States Marshal, Central District of California




          _____________________________                          ______________________________________________
          Date                                                   Deputy




1 of 2                                                                                                                   12/12/2019, 4:29 PM
